Citation Nr: 0938557	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder, anxiety disorder, a 
schizoaffective disorder, depression, and posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the Veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder.  The Veteran appealed that decision to 
the Board, and the case was referred to the Board for 
appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  The facts and circumstances of this 
case necessitate a remand so that the AMC or RO can obtain 
and review additional medical records, schedule a VA 
psychiatric examination, and adjudicate the claim on the 
merits.  As explained in more detail below, as the additional 
medical evidence for consideration shows new psychiatric 
diagnoses, the law and regulations pertaining to finality of 
unappealed RO decisions are not applicable.  The relevant 
evidence is summarized as follows.

The Veteran's January 1963 service entrance examination noted 
a normal psychiatric evaluation.  On July 11, 1963 the 
Veteran was seen on sick call for complaints of back pain and 
was tossing and turning in apparent acute distress.  He 
reported being injured in an automobile accident in 1958 
(prior to his June 1963 enlistment into active service) and 
having a nervous breakdown with back ache a few years after 
the accident.  The examiner diagnosed the Veteran as having a 
low back strain with a large psychological overlay.  On the 
Veteran's July 12, 1963 Report of Medical History, recorded 
shortly after he entered active service, he noted a history 
of sleep disturbance and nervous trouble.  He had an abnormal 
psychiatric evaluation with a diagnosis of chronic, moderate 
emotional instability reaction, manifested by anxiety and 
various somatic symptoms in situations with authority 
figures.  The examiner recommended an administrative 
separation.  

After separating from service in August 1963, approximately 9 
weeks of active service, the Veteran filed a claim in 
September 1963 for service connection for a back disability.  
He was referred for a neuropsychiatric examination, and in 
November 1963 he was diagnosed as having a personality 
disorder with an emotionally unstable personality.  In an 
August 1964 rating decision, the RO denied service connection 
for a nervous condition on the basis that the Veteran's only 
current diagnosis was a personality disorder.  See 38 C.F.R. 
§ 3.303(c).  The RO determined, in essence, that the 
Veteran's in-service psychiatric symptoms were acute and 
transitory in nature rather than representing the onset of a 
chronic acquired psychiatric disorder.  

In May 2001, approximately 27 years after the Veteran's brief 
(9 weeks) period of active duty, he filed an application to 
reopen his claim for service connection for severe 
depression.  He contended at that time his depression was due 
to witnessing a fellow service member commit suicide during 
service.  He stated that he was first diagnosed with 
depression in 1977.  This claim to reopen was denied because 
of a lack of new and material evidence.  38 C.F.R. § 3.156.  
In September 2004 and May 2006 the Veteran filed additional 
applications to reopen his claim for service connection for a 
psychiatric condition.  These claims to reopen were also 
denied on the basis of an absence of receipt of new and 
material evidence.  Id.  

In reviewing the relevant psychiatric and medical evidence of 
record, the Board finds that there is competent evidence of 
new psychiatric diagnoses that were not apparent at the time 
of the prior final RO decisions noted above.  Such diagnoses 
include a bipolar disorder, a schizoaffective disorder, and 
posttraumatic stress disorder (PTSD).  The AMC/RO must 
adjudicate the new claim for service connection for an 
acquired psychiatric disorder, to include a bipolar disorder, 
an anxiety disorder, PTSD, and a schizoaffective disorder.  
The RO must consider claims for service connection for all of 
these diagnoses, which were not apparent in previously 
considered evidence.  Simply put, the Veteran has filed a new 
claim for service connection for a psychiatric disorder, to 
include the new diagnoses noted above, as well as depression.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(holding "a claim based on the diagnosis of a new mental 
disorder [...] states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement").  See also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed.Cir.2001).

Turning again to the evidence, the Board notes that in 
private treatment records from January 2003 to May 2006, 
which were received by the RO in June 2006, the Veteran 
consistently was diagnosed as having bipolar disorder, 
anxiety disorder, and PTSD.  He also received diagnoses of 
dependent personality disorder, borderline intellectual 
functioning, and somatization disorder.  In July 2004 he 
reported dreaming of past stressful events, including 
childhood sexual abuse.  

In August 2006, the Veteran submitted a list of psychiatric 
treatment facilities where he received treatment from 1974 to 
the present.  The AMC/RO must make reasonable efforts to 
obtain the identified evidence, especially as the Veteran 
again referred to these records during the May 2009 Board 
hearing, described below.  See 38 C.F.R. § 3.159(c) (1)(2) 
(2008).  

In July 2007, the Veteran listed 10 additional private 
facilities as well as the Providence VA Medical Center 
(VAMC).  In August 2007, the RO sent the Veteran medical 
release forms for these listed private facilities, and 
several of the facilities submitted records in August 2007.  
Of the private treatment records received by the RO in August 
2007, the earliest records are dated in February 1990.  The 
Veteran was diagnosed as having psychophysiologic 
cardiovascular reaction, rule out depression.  However, it 
appears that records from Roger Williams Hospital in 
Providence, Rhode Island and Saint Medical Center in Lowell, 
Massachusetts have not been received.  A second request for 
records should be sent.  See 38 C.F.R. § 3.159(c) (1)(2).  

In May 2009, the RO received additional private treatment 
records from September 1997 to March 2002.  In September 
1997, the physician stated that the Veteran had a long 
history of depression and panic attacks and that he stuttered 
when he talked of past abuse.  In January 2000, the Veteran 
reported his development of severe PTSD due to priapism 
caused by taking Trazodone.  In February 2000, he complained 
of auditory hallucinations and was diagnosed as having 
bipolar disorder mixed with psychosis.  In March 2002 he was 
diagnosed as having schizoaffective disorder, bipolar type.  

In May 2009, the RO received the Veteran's June and July 2001 
VA psychiatric treatment records.  The Veteran described 
having PTSD symptoms since approximately 1998, although he 
reported having trauma throughout his life.  He specified 
abuse as a child, his childhood friend's suicide, witnessing 
a suicide in service, and having priapism from taking 
Trazodone.  (Emphasis added.)  He also reported a history of 
assaultive ideation and violent nightmares.  

During the May 2009 Board hearing, the Veteran referred to 
treatment at Peter Brent Brigham [Women's] Hospital and 
McLean Mental Hospital in the 1970s.  In the 1980s he was 
homeless and did not seek psychiatric treatment.  In the 
1990s he received treatment at Nashau Psychiatric 
Associations, James Brown, Miriam, and Johnston Mental 
Health.  The Veteran also mentioned VA treatment records from 
the 1990s.  The AMC/RO must make reasonable efforts to obtain 
the identified evidence.  See 38 C.F.R. § 3.159(c)(1)(2) 
(2008).

Also, during the May 2009 Board hearing, the Veteran claimed 
that he had the same illness in 1974, when he began receiving 
psychiatric treatment, that he has presently.  He stated that 
he did not have any of his current psychiatric problems or 
treatment prior to service and that his conditions developed 
in service.  He discussed having flashbacks, particularly one 
in which he was told that his friend in service committed 
suicide.  He also stated that, when he was only nine years 
old, his best friend killed himself.  

Accordingly, the AMC/RO must provide the Veteran with an 
additional opportunity to provide details regarding his 
alleged in-service PTSD stressor.  After this is 
accomplished, if there is sufficient detail to attempt 
verification, the Veteran's allegation regarding witnessing a 
fellow service member's suicide must be sent to the Joint 
Services Record Research Center (JSRRC) for the purpose of 
verifying the noted in-service stressor.  

The Board also finds that upon remand the AMC/RO should issue 
a corrective VCAA notification letter.  Specifically, this 
letter should inform the Veteran of the criteria for service 
connection for a new claim for service connection for an 
acquired psychiatric disability, to include a bipolar 
disorder, a schizoaffective disorder, an anxiety disorder, 
and the unique elements of a claim for service connection for 
PTSD, along with depression.  As noted above, this claim must 
be adjudicated as a new claim without regard to the law and 
regulations pertaining to the finality of prior unappealed RO 
decisions.

With respect to the PTSD claim, even if the alleged in-
service stressor is not verified, the AMC/RO should schedule 
the Veteran for a VA psychiatric examination for the purpose 
of determining whether the Veteran's other currently 
diagnosed psychiatric disorders are related to service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  If the alleged in-service stressor is verified, the 
psychiatric examination must also include opinions as to 
whether the Veteran meets the diagnostic criteria for PTSD 
and if so, whether such is linked to the verified in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter 
pertaining to the Veteran's new claim 
for service connection for an acquired 
psychiatric disability, to include 
bipolar disorder, an anxiety disorder, 
a schizoaffective disorder, depression, 
and the unique elements of a claim for 
service connection for PTSD.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

2.	The RO/AMC must secure copies of any 
outstanding records of psychiatric 
evaluation or treatment received by the 
Veteran that may be available, VA and 
non-VA, should be obtained and made 
part of the record, to include the 
above mentioned treatment records, 
especially those identified in the 
Veteran's August 2006 statement and 
during the May 2009 Board hearing.

3.	The Veteran must be provide with an 
additional opportunity to provide 
details regarding his alleged in-
service stressor, to include the name 
of the service member who committed 
suicide and the approximate date and 
location.  The Veteran should also be 
given the opportunity to provide 
corroborating evidence, to include a 
service buddy statement.  

4.	If there is sufficient detail to 
attempt verification, the AMC/RO must 
then refer the Veteran's alleged 
stressor to the JSRRC for the purpose 
of verifying such in-service stressor.  
All responses to the stressor 
verification request, to include 
negative responses, should be included 
in the claims file.

5.	Thereafter, the AMC/RO should provide 
any other indicated assistance and 
complete any other indicted development 
for all of his currently diagnosed 
acquired psychiatric disorders.  

6.	The AMC/RO should schedule the Veteran 
for a VA psychiatric examination to 
determine whether any of his currently 
diagnosed psychiatric disorders began 
during or are otherwise related to 
service.  

Following a review of the relevant 
medical evidence; obtaining a history 
from the Veteran; the clinical 
examination and any tests that are deemed 
necessary; the examiner is asked to 
address the following questions:

a.)	Is it at least as likely 
as not (50 percent or higher 
degree of probability) that any 
of the  Veteran's currently 
diagnosed acquired psychiatric 
disorder (other than PTSD) began 
during or is causally related to 
any incident of service?  

b.)	If the Veteran's alleged 
in-service stressor has been 
verified and he meets the 
diagnostic criteria for PTSD, 
the psychiatrist should opine 
whether it is at least as likely 
as not (50 percent or higher 
degree of probability) that the 
Veteran's currently diagnosed 
PTSD is causally related to the 
verified in-service stressor?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

7.	Following completion of the ordered 
development, the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include a 
bipolar disorder, an anxiety disorder, 
a schizoaffective disorder, depression, 
and PTSD must be adjudicated as a new 
claim on a de novo basis.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, 
which reflects the adjudication on the 
merits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).

